Name: Commission Regulation (EEC) No 2457/88 of 4 August 1988 re-establishing the levying of customs duties on women' s or girl' s knitted or crocheted suits and ensembles of category No 74 (code 40.0740) originating in Brazil, to which the preferential tariff arrangements of Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 8 . 88 Official Journal of the European Communities No L 212/39 COMMISSION REGULATION (EEC) No 2457/88 of 4 August 1988 re-establishing the levying of customs duties on women's or girl's knitted or crocheted suits and ensembles of category No 74 (code 40.0740) originating in Brazil, to which the preferential tariff arrangements of Council Regulation (EEC) No 3783/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of its Annexes I dr II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any ' time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas in respect of women's or girls knitted or crocheted suits and ensembles of category No 74 (code 40.0470) the relevant ceiling amounts to 33 000 pieces ; Whereas on 27 July 1988 imports of the products in question into the Community originating in Brazil, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate ot re-establish the levying of customs duties for the products in question with regard to Brazil, HAS ADOPTED THIS REGULATION : Article 1 As from 8 August 198$ the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3782/087 shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Order No Category CN code Description 40.0470 74 (1 000 pieces) 610411 00 610412 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girl's knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1988 . For the Commission Stanley CLINTON DAVIS Member of the Commission ( ») OJ No L 367, 28. 12. 1987, p. 58 . (2) OJ No L 367, 28 . 12. 1987, p. 1 .